Citation Nr: 0713398	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-40 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for epilepsy. 

2.  Entitlement to nonservice-connected pension disability 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 13, 1974, to 
November 13, 1974, for a total of 62 days.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  A December 2003 
rating decision denied the veteran's claim of entitlement to 
nonservice-connected disability pension benefits and a 
November 2004 rating decision denied his claim of entitlement 
to service connection for epilepsy.


FINDINGS OF FACT

1.  The medical record does not establish that the veteran 
currently has a chronic seizure disorder, to include 
epilepsy.

2.  The veteran served a total of 62 days active duty.  


CONCLUSIONS OF LAW

1.  A chronic seizure disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 

2.  The veteran does not meet the basic eligibility 
requirements for nonservice-connected disability pension 
benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 
3.6, 3.314 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), are examined.

At the outset of this decision, the Board finds that the 
provisions of the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006), are not applicable to 
veteran's claim of entitlement to nonservice-connected 
disability pension benefits currently on appeal because this 
claim turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet.  App. 534, 542 (2002); see also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
the RO's efforts to comply with the VCAA with respect to the 
issue here on appeal.  Nonetheless, the Board notes that the 
RO informed the veteran of the information and evidence 
necessary to establish entitlement to nonservice-connected 
disability pension benefits in an August 2004 letter.  See 
Dennis v. Nicholson, No. 03-2099 (U.S. Vet. App. Jan. 31, 
2007).

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished via 
letter dated in July 2003.  This letter also informed the 
veteran of the information and evidence necessary to 
substantiate a claim of service connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding the claim of service connection for 
a low back disability.  In terms of any notification 
regarding downstream elements, because of the denial of the 
issue below, any such downstream elements are rendered moot; 
thus, the veteran is not prejudiced by the Board's 
consideration of the pending issue.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned July 2003 letter, which advised the veteran to 
send any evidence in his possession that pertained to the 
claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records and VA medical 
records.  The veteran has not indicated the presence of any 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.  The veteran has 
been provided a medical examination in furtherance of 
substantiating his claim.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Epilepsy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 
(2006).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

The veteran's service medical records contain an October 1974 
subjective complaint of a seizure.  The impression was of a 
possible history of seizures, but no diagnosis was made.  The 
veteran stated at the time that he had had seizures as a 
child and he gave a history of a possible diagnosis of 
epilepsy prior to entering service.  

The veteran's VA medical records contain notations of 
complaints of seizures, the first of which is dated in July 
2004.  These records show continued complaints of seizures, 
none of which were clinically documented, and that the 
veteran was prescribed medication for his claimed condition. 

In March 2005 the veteran was afforded a VA examination to 
address the extent and etiology of any possible seizure 
disorder.  At that time, the veteran stated that he was 
discharged for a seizure disorder and gave a history of 
seizures beginning at age 16, prior to his enlistment.  He 
reported that when he entered service, he did not inform the 
Marine Corps of his seizures.  

The examiner reviewed the veteran's claims file, including 
his service medical records, and noted the aforementioned 
October 1974 in-service complaint of a seizure.  The examiner 
noted that the veteran was currently taking phenytoin 100 mg. 
twice a day, although he was prescribed to take it three 
times per day.  The veteran had no history of recent seizures 
and when questioned repeatedly when his last seizure was, the 
veteran stated that he could not remember.  The examiner 
stated that the question of whether the veteran was epileptic 
at all was in serious doubt and that epilepsy had not been 
documented.  The examiner did not diagnose epilepsy, stating 
that there was no clinical or historical evidence of a 
diagnosis of epilepsy.  The examiner remarked in closing that 
it was extremely unlikely that any possible seizure disorder 
had any relationship to the veteran's two month period of 
military service.  

Service connection for epilepsy is denied.  In regards to the 
argument of aggravation of a preexisting condition offered by 
the veteran, the Board need not address it.  In short, the 
evidence indicates beyond a preponderance that the veteran 
does not currently have epilepsy.  As exemplified by the 
March 2005 examination, the only evidence of a "diagnosis" 
of epilepsy is the history provided by the veteran.  The 
veteran is not competent to make such a diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
March 2005 VA examiner highly doubted any diagnosis of 
epilepsy because there was no clinical evidence thereof.  In 
any event, without a currently diagnosed disability, service 
connection on a direct basis or through a showing of in-
service aggravation cannot be established and the claim must 
be denied.  

Nonservice-connected Pension

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2006).

A veteran meets the service requirements of that section if 
he served in active military, naval or air service under one 
of the following conditions: (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2006).  The Vietnam era is a period of war.  38 
U.S.C.A. § 101(11) (West 2002).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2006).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases. 38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. 
§ 3.2 (2006).

Nonservice connected pension is not established.  The 
evidence indicates that the veteran served for 62 days in the 
Vietnam era and was discharged from service for behavioral 
problems.  His personnel records are replete with notations 
of failing to take orders and general noncompliance.  There 
is no indication that the veteran received a medical 
discharge from service, as he has argued.  Thus, the veteran 
did not serve the minimum 90 days required by law and was not 
discharged due to a service-connected disability.  As 
outlined above, entitlement to service connection for 
epilepsy has been denied.  For these reasons, entitlement to 
nonservice-connected pension must be denied.  


ORDER

Entitlement to service connection for epilepsy is denied. 

Entitlement to nonservice-connected pension disability 
benefits is denied.  


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


